   Case 18-27269         Doc 61     Filed 12/11/18 Entered 12/11/18 12:22:43                 Desc Chapter 13
                                       Notice of Hearing Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TENNESSEE
       In re                                                Case No. 18−27269 gwe
                                                            Chapter 13


                                                            Adv. Proc. No.
       Jenifer Antionette Griffin




       Debtor(s).

                    NOTICE OF HEARING COMBINED WITH RELATED INFORMATION
                            RE FORM, MANNER AND SERVING OF NOTICE



60 − Expedited Motion to Reinstate Case Filed by Jimmy E. McElroy on behalf of Jenifer Antionette Griffin
(McElroy, Jimmy) on December 10, 2018.


 NOTICE IS HEREBY GIVEN THAT:

   1. The hearing to consider the above
shall be held on January 10, 2019 at 09:00 AM in the United States Bankruptcy Court, 200 Jefferson Ave,
Room 600, Memphis, TN 38103

    At the time of the hearing, it may be continued or adjourned from time to time by oral announcement of the
continued or adjourned date and time, without further written notice.

   2. A copy of this Notice of Hearing has been served electronically by the Bankruptcy Noticing Center to
the following entities:


   All Parties on Servicing List
    Service upon any party other than those who received electronic service as noted above shall be the
responsibility of the moving party within seven (7) days of receipt of this order pursuant to FED. R. BANKR.
P. 2002, 9007,9013, or 9014, and in the manner provided for service of a summons and complaint by FED. R.
BANKR. P. 7004. The moving party herein (or attorney for moving party) within three (3) days after service
shall file a certificate of service with the Bankruptcy Court Clerk, certifying notice of this order, motion,
application, or Notice of Proposed Internet pursuant to FED. R. BANKR. P. 6004(a) and 6007(a).

                                                                  Kathleen A Ford
                                                                  CLERK OF COURT

                                                                  BY: Jenifer Joiner
                                                                  _______________________________________

                                                                  Date: December 11, 2018
                                                                          [ntchrgcomb2lf005]Order/Notice combined Rel 11−03
